 

 

STEPHEN C. DRIES
U.S. MAGISTRATE JUDGE

COMPLAINT —_ :
ego Ten DIST core ah

(for non-prisoner filers without lawyers

 

UNITED STATES DISTRICT CO@MPIUL 26 Pk 1
EASTERN DISTRICT OF WISCONGERRK OF COURT

 

 

(Full name of plaintiff(s))

Denise Michelle Ward

 

 

Vv. Case Number:

(Full name of defendant(s)) e 1 -C-0 87 é G
(to be supplied by ‘Clerk of Court)
Lad Lake Inc.

 

 

 

 

A. PARTIES

 

 

 

 

 

 

 

1. Plaintiff is a citizen of Wisconsin and resides at
(State)
4) / fg fame ify htt gba
LEH MM TEST, Miwlaukee; WL S212.
(Address)

(If more than one plaintiff is filing, use another piece of paper.)

 

2. Defendant Lad Lake Inc.

 

(Name)

Complaint — 1

Case 2:21-cv-00870-SCD Filed 07/26/21 Page1of5 Document 1

 

 
is (if a person or private corporation) a citizen of Wisconsin

2635 N. 7th St. Milw, WI 532
(Address, if known)

aiate, if known)
and (if a person) resides at

 

and (if the defendant harmed you while doing the defendant's job)
Lad Lake Inc. W350 $1401, Waterville Rd, Dousman, WI! 33 IK

(Employer’s name and address, if known)

worked for

 

(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3. When they did it;

4. Where it happened; and

5. Why they did it, if you know.

On October 5, 2020, Lad Lake Inc. offered me a part-time Supervisor Visitation Worker

 

position with their company. On October 20,2020, | received a phone call from Kristin

 

Butler asking about my physical restrictions. | informed her that my permanent

 

disability were as my doctor stated. No lifting over 10 pounds, no repetitive motion

 

with your head, and alternate sitting and standing every 30 minutes during a shift.

 

| could do the job effectively with support. There are supports that the company could

 

have put in place but it seems that they refuse to do so in aiding individuals with

 

disabilities. | am on SSDI, | could have been able to do the work effectively and safely.

 

Kristin stated that they felt that | could not safely do this job due to my disability

 

and restrictions.

 

Case 2:21-cv-00870-SCD FIST B82: Page 20f5 Document 1
 

cont: | have worked with children/infants at Milwaukee Public School District with these

 

same restrictions and had no issues with doing my job for several years.

 

| am also enrolled with (DVR)Division of Vocational Rehabilitation which would have

 

assist with special equipment to assist with lifting individual children for this position.

| believe Lad Lake discriminated against the ADA of Wisconsin in not hiring me for this

 

position.

The use of assistive technology for children would be great for a company of the

 

magnitude would benefit with the use of using a interactive process.

Also in their job description there was not mention of a weight lifting requirement

 

for the position nor was it discussed during our interview.

| did file a complaint with EEOC pertaining to this unjust situation of rescinding their

 

job offer after my physical. This letter is attached.

 

 

 

 

 

 

 

 

 

 

 

Complaint - 3

Case 2:21-cv-00870-SCD Filed 07/26/21 Page 3of5 Document 1

 

 

 
C. JURISDICTION

 

 

 

m| lamsuing for a violation of federal law under 28 U.S.C. § 1331.

 

OR

 

 

 

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

 

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

| would like for the courts to find that Lad Lake Inc, did discriminate against me after

 

they were informed about my restrictions which allowed them to rescinded their

 

position.

 

Back pay, forward pay, compensatory damages, punitive damages, attorney fees (if |

 

have to seek representative during this process), changes to the organization, any

 

other relief that the court deem just.

 

 

 

 

 

 

 

Case 2:21-cv-00870-SCD Fit BA3677. Page 4 0f5 Document 1
 

E, JURY DEMAND
“Twant a jury to hear my case.

[m]-yes [-]-No

I declare under penalty of perjury that the foregoing is true and correct.

 

 

 

 

 

 

Complaint signed this - 99 _ day of July 20.94.
espectfully Ae (
Sipnature of Plaihtift

 

Plaintiff's Telephone Number

414.374.7928

Plaintiff's Email Address

warddenise2227@aqmail.com_

LUBY NT ST, Milwloukee, WL 5322.

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

 

 

 

‘m™| IDO request that I be allowed to file this complaint without paying the filing fee.

 

 

 

 

 

 

 

 

Ihave completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

 

 

 

IDO NOT request that I be allowed to file this complaint without prepaying the

 

 

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint — 5
Case 2:21-cv-00870-SCD Filed 07/26/21 Page5of5 Document 1

 
